Order entered October 3, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01678-CR

                        CHARLES RICHARD VANDIVER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-56764-M

                                             ORDER
        Appellant has informed the Court that he wishes to file a pro se response to the Anders

brief filed by appellate counsel. Accordingly, we ORDER appellate counsel Valencia Bush to

provide appellant with copies of the clerk’s and reporter’s records. We further ORDER Ms.

Bush to provide this Court, within THIRTY DAYS of the date of this order, with written

verification that the record has been sent to appellant.

       Appellant’s pro se response is due by DECEMBER 9, 2013.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Gary Fitzsimmons,

Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal Records Division;
Belinda Baraka, Official Court Reporter, 194th Judicial District Court; Valencia Bush; and the

Dallas County District Attorney’s Office.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Charles

Vandiver, TDCJ No. 1831208, Dalhart Unit, 11950 F.M. 998, Dalhart, Texas 79022.




                                                  /s/    DAVID EVANS
                                                         JUSTICE